756 N.W.2d 64 (2008)
MENTOR TOWNSHIP, Plaintiff-Appellee,
v.
Gene HOY, Defendant-Appellant, and
Flaska Properties, LLC, Defendant.
Docket No. 136941. COA No. 283469.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this *65 Court. The motion for stay and motion for miscellaneous relief are DENIED.